FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMBROCIO AMILCAR CIFUENTES-                      No. 08-72745
PUAC,
                                                 Agency No. A098-656-741
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Ambrocio Amilcar Cifuentes-Puac, a native and citizen of Guatemala,

petitions for review the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s denial of his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Cifuentes-Puac’s claim that he is eligible for asylum and

withholding of removal based on his anti-gang political opinion or his membership

in a particular social group of people who refuse to join gangs. See Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d

738, 745-47 (9th Cir. 2008). Cifuentes-Puac’s claim that he is eligible for asylum

and withholding of removal based on his membership in a particular social group

consisting of his family also fails. See Molina-Estrada v. INS, 293 F.3d 1089,

1095 (9th Cir. 2002) (no compelling evidence the applicant was persecuted on

account of his family membership). Because Cifuentes-Puac failed to demonstrate

he was persecuted or fears persecution on account of a protected ground, we deny

the petition as to his asylum and withholding of removal claims. See Barrios, 581

F.3d at 856.


                                          2                                   08-72745
      Substantial evidence also supports the agency’s denial of CAT relief because

Cifuentes-Puac failed to establish that it is more likely than not he will be tortured

in Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      Lastly, contrary to Cifuentes-Puac’s contentions, the BIA did not conduct

improper analysis when making its political opinion and CAT findings. See 8

C.F.R. § 1003.1(d)(3)(i)-(ii).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-72745